DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitations “lamp assembly”, “clamp assembly”, and “sensor assembly” (as recited in claims 1-4, 6, 7, 10, 12, 13, 16, 17, 19, and 20 have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether these limitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term “assembly” is a generic placeholder and each of the recitations of “assembly” is modified by a word that is ambiguous regarding whether it conveys structure of function. Does the limitation “lamp assembly” positively require a lamp, or does it only require a structure capable of having a lamp mounted therein? If the lamp is positively required, is it required to have the structure of the disclosure (i.e. an LED strip), or is any light source sufficient to meet the requirements of the claim? The limitation “clamp assembly” is also unclear as to whether it requires the structure from the disclosure, or if any attaching structure reads on the limitation. The limitation “sensor assembly” is unclear as to whether or not it positively requires either a photo eye sensor or a fluid sensor, or if any sensor reads on the limitation. The boundaries of these claim limitations are ambiguous; therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether these limitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
The term “securely” in claims 1, 19 and 20 is a relative term which renders the claim indefinite. The term “securely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what kind of connection or attachment is required to be considered “secure”. Is any direct connection considered secure, or is a specific type of attachment required?
Dependent claims not specifically set forth above are nonetheless rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-13, 15, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grein (U.S. Patent Application Publication No. 2020/0190897). Note: The Grein patent application claims priority to DE 10 2017 112 133.1, which has an effective filing date of 6/1/17, and has also been cited and attached to this Office Action. References to the disclosure of Grein are directed to the U.S. Publication.
Regarding claim 1, Grein discloses an apparatus, comprising: a lamp assembly (12, 13, 31, 32); and a clamp assembly (27) configured to securely attach the lamp assembly to a section of a garage door panel (the garage door panel is not positively recited; the clamp assembly is capable of attaching the lamp assembly to a garage door panel, and therefore meets the requirements of the claim).
Regarding  claim 2, Grein discloses that the clamp assembly is configured to attach the lamp assembly to a bottom edge of the garage door panel (the clamp assembly is attached to the leading edge of the door; when attached to a garage door panel the clamp assembly would be attached to the bottom edge, as the bottom edge is the leading edge in a garage door panel) [FIG. 3a].
Regarding claim 3, Grein discloses that the lamp assembly is positioned, at least in part, in-line within the garage door panel once the clamp assembly attaches the lamp assembly to the section of the garage door panel (attachment of the clamp assembly in the manner disclosed by Grein would result in positioning in-line with the garage door panel) [FIG. 3a].
Regarding claim 4, Grein discloses that the lamp assembly is positioned and mounted, at least in part, in-line within a vertical axis that extends along the garage door panel once the clamp assembly attaches the lamp assembly to the section of the garage door panel (the clamp assembly is in-line with the axis of the door 15; when attached to a garage door panel leading edge, it would be in-line with the vertical axis of the garage door panel).
Regarding claim 5, Grein discloses that the garage door panel includes a flexible rubber sheet (the apparatus is capable of being attached to a garage door panel including a flexible rubber sheet; it is again noted that the garage door panel is not positively recited).
Regarding claim 6, Grein discloses that the lamp assembly is configured to emit a flashing light once the lamp assembly is activated in response to movement of the garage door panel (paragraph 0121).
Regarding claim 7, Grein discloses that the lamp assembly includes a profile body (11, 12, 31).
Regarding claim 8, Grein discloses that the profile body is configured to be attached along a bottom edge portion of the garage door panel (the profile body is attached to the leading edge of the door; when attached to a garage door panel the profile body would be attached to the bottom edge, as the bottom edge is the leading edge in a garage door panel) [FIG. 3a].
Regarding claim 9, Grein discloses that the profile body includes a door contact portion extending from the profile body; and the garage door panel is configured to be sandwiched between the door contact portion of the profile body and a connector support [FIG. 3a] (see annotated drawing below).

    PNG
    media_image1.png
    468
    542
    media_image1.png
    Greyscale

Regarding claim 11, Grein discloses that the profile body is configured to form at least one lamp receiver (17, 18).
Regarding claim 12, Grein discloses that the profile body forms a first lamp receiver (17) and a second lamp receiver (18) each of which are positioned on opposite faces of the profile body [FIG. 3a], in which the opposite faces of the profile body are positioned at the opposite sides of the garage door panel once the clamp assembly attaches the lamp assembly to the section of the garage door panel (as shown in Figure 3a, the profile body faces are on the inner and outer side of the door panel).
Regarding claim 13, Grein discloses that the profile body includes a sensor receiver (cavity in which the contact strip 14 is positioned) configured to receive and support a sensor assembly (14); and the sensor assembly is configured to detect pressure of the garage door panel closing down to a work surface (40).
Regarding claim 15, Grein discloses that the profile body defines a first conduit and a second conduit, which are spaced apart from each other; and the profile body includes a lateral cross-brace that bisects an interior of the profile body into the first conduit and the second conduit [FIG. 3a] (see annotated drawing below).

    PNG
    media_image2.png
    468
    643
    media_image2.png
    Greyscale

Regarding claim 18, Grein discloses that the garage door panel includes a rigid garage door panel (the apparatus is capable of being attached to a garage door including a rigid panel).
Regarding claim 19, Grein discloses an apparatus, comprising: a garage door panel (15; the door 15 is capable of being used as a garage door panel; no details of the garage door panel are required); and a lamp assembly (12, 13, 31, 32) having a clamp assembly (27); and the clamp assembly configured to be securely attached to a section of the garage door panel [FIG. 3a].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grein (U.S. Patent Application Publication No. 2020/0190897) in view of Gregoriou (U.S. Patent No. 6,427,382).
Regarding claims 1-9, 11-13, 15, 18, and 19, Grein discloses the structure of the apparatus including the lamp assembly and clamp assembly as set forth above. If it were to be held that the apparatus of Grein is not capable of being used with a garage door panel, or that the garage door panel is positively required by the claims, claims 1-9, 11-13, 15, 18, and 19 are nonetheless further rejected by Grein in view of Gregoriou. Gregoriou discloses an apparatus including a clamp assembly (1) configured to be securely attached to a garage door panel (10) [FIG. 2]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the apparatus of Grein on a garage door panel, as taught by Gregoriou, in order to prevent damage or injury resulting from operation of the garage door panel, and to alert users to operation of the door.
Regarding claim 10, Grein discloses that the lamp assembly includes the profile body defining a hollow interior (cavity in which light grid 19 is positioned), and the profile body includes a door contact portion extending from the profile body and a connector channel formed in the door contact portion [FIG. 3a] (see annotated drawing above), but does not disclose a plate receiver or a connector support having a frontal edge portion received in the plate receiver.
Nonetheless, Gregoriou discloses a profile body having a top section forming a plate receiver configured to receive, at least in part, a frontal edge portion of a connector support of a clamp assembly [FIG. 2] (see annotated drawing below).

    PNG
    media_image3.png
    523
    583
    media_image3.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the profile body of Grein to include the plate receiver and connector support taught by Gregoriou, in order to ensure a secure and easily assembled/disassembled connection between a thin door and the apparatus.
Regarding claims 14 and 16, Grein discloses the profile body and a sensor assembly (14) configured to be fixedly mounted to a bottom section of the lamp assembly  but does not disclose a seal receiver configured to receive a safety edge or a safety edge mounted to the lamp assembly.
Nonetheless, Gregoriou discloses a profile body including at least one seal receiver configured to receive and support a safety edge (outer member of the safety edge 1, shown in Figure 2); the safety edge configured to be fixedly mounted to a bottom section of the apparatus [FIG. 2]; and the safety edge also configured to cover the sensor assembly once the sensor assembly and the safety edge are fixedly attached to the bottom section of the lamp assembly [FIG. 2].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the profile body of Grein to include the safety edge taught by Gregoriou, in order to protect the sensor assembly from damage, and to provide additional protection from injury to a user.
Regarding claim 17, Grein discloses a sensor assembly (14) configured to be fixedly mounted to a bottom section of the lamp assembly, but does not disclose that the sensor assembly includes an air-type assembly, a conduit assembly, or a pressure sensor.
Nonetheless, Gregoriou discloses a sensor assembly including an air-tube assembly (main portion of the chamber 9); and a conduit assembly (portion of the chamber 9 connecting the chamber 9 to the sensor 22); and a pressure sensor (22); and wherein the air-tube assembly is mounted to the bottom section of the lamp assembly [FIGS. 2, 7]; and the pressure sensor is mounted to an outer facing side of the lamp assembly [FIG. 7]; and the conduit assembly fluidly connects the pressure sensor with the air-tube assembly (column 3, line 51-column 4, line 9).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor assembly of Grein to include an air-tube assembly, conduit assembly, and pressure sensor, as taught by Gregoriou, in order to provide a more responsive assembly that is able to detect pressure regardless of the location of contact along the length of the apparatus.
Regarding claim 20, Grein discloses an apparatus, comprising; a lamp assembly (12, 13, 31, 32); and a clamp assembly (27) configured to securely attach the lamp assembly to a section of the garage door panel [FIG. 3a]; and the lamp assembly positioned, at least in part, in-line within the garage door panel once the clamp assembly attaches the lamp assembly to the section of the garage door panel [FIG. 3a]; and the lamp assembly including a profile body (11) defining a hollow interior (hollow interior defined by the cavity housing the light grid arrangement 19); and the profile body forming a first lamp receiver (17) and a second lamp receiver (18) that are positioned on opposite faces of the profile body [FIG. 3a], in which the opposite faces of the profile body are positioned at the opposite sides of the garage door panel once the clamp assembly attaches the lamp assembly to the section of the garage door panel [FIG. 3a]; and the profile body also configured to receive and support a sensor assembly (14), and the sensor assembly is configured to detect pressure of the garage door panel closing down to a work surface (paragraph 0085), but Grein does not disclose a safety edge.
Nonetheless, Gregoriou discloses a profile body configured to receive and support a safety edge (outer member of the safety edge 1, shown in Figure 2), wherein the safety edge is configured to cover a sensor assembly once the sensor assembly and the safety edge are attached to the apparatus [FIG. 2].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the profile body of Grein to include the safety edge taught by Gregoriou, in order to protect the sensor assembly from damage, and to provide additional protection from injury to a user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634